This is a motion for a rehearing. The grounds alleged may be categorized as follows: (1) wrong conclusion; (2) incorrect and unsustainable findings of fact; (3) disregard of material evidence in reaching findings of fact.
The grounds of the first category are simply calculated to secure a reargument on and a reconsideration of points, authorities and matters which have already been fully considered by the court. The grounds of the second and third categories of the motion indicate a failure on the part of the movant to appreciate the import of the remand. Upon a new trial, to which the cause was remitted, the case stands as if there had not been a trial and the circuit court has the same power connected with the new trial of the case as it had before the first trial and the issues of fact are open for hearing and determination denovo. Neither the facts found upon the first trial nor by this court upon appeal are binding upon the circuit court upon a new trial.
None of the members of the court who concurred in the opinion doubts its correctness or desires further argument upon the subject thereof. The motion is accordingly denied.